Citation Nr: 1206328	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-39 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service connected major depressive disorder and general anxiety disorder.

2.  Entitlement to an initial compensable rating for service-connected eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from January 2003 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's substantive appeal, VA Form 9, and the December 2011 statement from her representative both indicate that her mental health and skin conditions have worsened since her VA examinations.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that her service-connected disabilities have worsened since she was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of her service-connected major depressive disorder and general anxiety disorder and eczema.

Further, it appears that the Veteran has been treated by private treatment providers.  All updated or outstanding medical records, if any, must be obtained and associated with the claims file for review.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask if she has been treated by private providers since 2008.  If so, she should complete the necessary consent and release forms so that VA can obtain the private treatment records for review.  If possible, to expedite her claim, she should try to obtain and submit the records herself.

2. Obtain updated VA treatment records, if any.  The Veteran is asked to obtain these records herself and submit them to the RO in order to expedite the claim. 

3. After obtaining any outstanding medical records, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected major depressive disorder and general anxiety disorder.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, and explain what the assigned score means.

The examiner should also comment on the Veteran's current level of social and occupational impairment due to her major depressive disorder and general anxiety disorder, including the impact it has on her ability to work.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

4. Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected eczema.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should opine as to what percentage of the Veteran's entire body is affected by her skin disability, the percentage of exposed areas affected by such disability, and the type and duration of treatment.  A complete list of the medications associated with the treatment of the Veteran's skin disability should be included in the examination report.

5. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


